Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s amendment received on 1/26/2022 (“Amendment”). 
US Patent Publication No. 2017/0061427 will be referred to as “Specification” hereinafter.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Claim Status
Claims 1, 11, 13, 14, 21 and 23 have been amended.
Claims 17 and 20 were previously canceled.
Claims 1-16, 18, 19, and 21-24 are pending.

Claim Objection
Per claim 1, the recitation of “automatically identifying by the wallet locator, one or more inaccessible …” is missing a comma. It should be replaced by “automatically, identifying by the wallet locator, one or more inaccessible …”

Claim Interpretation
The term “wallet container” is being interpreted as software/application as the Specification provides no indication that the wallet container is a physical structural component. Rather the Specification describes “wallet container” as something that is downloaded from a website of a digital wallet provider, from an app store or from any other suitable repository and that the “wallet container” is installed on the mobile device or that the “wallet container” may be loaded, e.g. pre-installed app, into the mobile device directly in advance of supplying the mobile device to a user (see ¶0041).
The terms “inaccessible” and “accessible” are relative terms as the term portrays from a perspective of an entity, i.e. an item may be accessible or inaccessible to an entity. In other words, in order to clearly define the terms, there has to be a baseline description of the entity, i.e. accessible/inaccessible to whom or what. Since the claims provide direction that the wallets are potentially accessible by the wallet locator which is part of the wallet container which is part of the computer/mobile device, i.e. search an online repository and digital wallets installed on the computer/mobile device and installs the digital wallet on the mobile device (see ¶0045; ¶0069), i.e. the digital wallets are indeed accessible to the wallet locator and hence necessarily accessible to the wallet container and the computer/mobile device, the examiner will interpret accessible and inaccessible in terms of whether a particular wallet is stored (i.e. accessible through the wallet contained) or not stored (i.e. inaccessible through the wallet container) in the wallet container.
The term “acceptance mark” has been interpreted as a lexicographer term as defined in the Specification (see [0016] in the Specification). 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16, 18, 19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Per claim 1, the claim recites, in part, “searching, by the wallet locator, an online repository of digital wallets and the computing device for at least one digital wallet file based on the received digital wallet criteria for inaccessible digital wallets that have not been configured into the wallet container; automatically identifying by the wallet locator, one or more inaccessible digital wallets for installation in the wallet container in response to the search; receiving a selection of the identified one or more inaccessible digital wallets for containerization, wherein the identification uses the wallet locator; installing the one or more selected inaccessible digital wallets into the wallet container, wherein installation moves the digital wallet into the wallet container, transforming the one or more inaccessible digital wallets into one or more accessible digital wallets that are accessible through the wallet container; and after installation of the one or more selected inaccessible digital wallets into the wallet container, opening the wallet container, via a transaction receiver, upon selection of an acceptance mark in an online payment portal accessible from the computing device”. 
The examiner submits that the portion in the Specification that describes searching an online repository of digital wallets and the computing device for at least one digital wallet filed based on digital wallet criteria received from a user is paragraphs [0046]-[0046] which read:

[0045] The wallet container also includes a wallet locator for automatically identifying digital wallets for containment in the wallet container. If digital wallets are installed on a mobile device but they are not accessible through the wallet container on the mobile device, the wallet locator identifies the digital wallets by searching information on the mobile device. The searches may be a standard file or application search, or may involve a search for particular, known, types
of digital wallets. The wallet locator may also search an online repository of digital wallets to identify a digital wallet for containment in the wallet container. An online repository may be a public repository or a private repository.

[0046] Step 104 involves identifying one or more digital wallets using the wallet locator. If a user has digital wallet account, the wallet locator in the wallet container identifies the relevant digital wallet on the mobile device or in an online repository. The user can then select a digital wallet from the identified digital wallets, for containment in the wallet container. The wallet locator may also perform a criteria-based search for digital wallets. In an example, a user may select a country and/or language and the wallet locator identifies digital wallets linked with the selected country and/or language. If the wallet locator uses geolocation information of the user to identify the country of the user, selection of country and/or language by user may not be required. The geolocation information may include GPS information, information of a base station for mobile communication, etc.

In light of the Specification, the claimed expression reads the wallet locator searching an online repository and the computing device for at least one digital wallet file based on the digital wallet criteria (e.g. country and/or language) received from a user. The wallet locator further identifies one or more accessible digital wallets in response to the search and receives a selection of the identified one or more inaccessible digital wallets for containerization (e.g. “moving something (e.g. a digital wallet) into the wallet container such that it is contained in the wallet container)(see [0019] that defines the term “containerizing”). The one or more selected inaccessible digital wallets is installed into the wallet container and a transaction receiver opens the wallet contain upon selection of an acceptance mark in an online portal accessible from the computing device after the installation of the one or more selected inaccessible digital wallets.
The examiner finds that while some of the claimed limitations find support in the Specification, the Specification does not show support for the specificity of the steps as recited in the claim. For example, the [0045]-[0046] describes that wallet locator may perform the identification of one or more digital wallets based on user selected criteria (e.g. country and/or language) and that the user can then select a digital wallet from the identified digital wallets. 
There is no support in the specification that the wallet locator performs the search then performs another identification for the purpose of the user selecting from the another identification for installation of the selected one or more wallets as recited in the claim.

Furthermore, one of ordinary skill would appreciate that from the claimed expression of “installing the one or more selected inaccessible digital wallets into the wallet container” that the one or more inaccessible digital wallets is an app. See Specification Background section paragraph [0004] that describes digital wallet as “digital wallet is typically an app on a smartphone in which a user retains information about their payment vehicle such as credit cards and bank accounts”. Specifically that one or more app is searched in the device and online repository based on the user provided criteria and user selection and that the user selected one or more app is installed into the wallet container so that the transaction receiver (one of wallet container component) opens the wallet container in an online payment portal for making payment through the wallet app. While the Specification at high level describes this concept of installing or moving a digital wallet (e.g. app) into the wallet container such that the wallet is contained in the wallet container so that the wallet may be entirely containerized in the wallet container and that an online payment transaction can be conducted through the wallet container, the Specification merely describe these functions at high level rather than specific algorithm as to how this is performed. The Specification does not describe how digital wallets (apps) stored in the computing device and/or online repository is installed into another app, e.g. wallet container (such as MasterPass as in [0056]), such that digital wallets that have been installed/moved to another app are able to functions for making payments. In other word, the specification describes these functions as desired result rather than how the desired result is performed.

Furthermore, in reference to searching the online repository of digital wallets for at least one digital wallet file based on the received digital wallet criteria (Specification describes as country and/or language)(see also https://www.wellsfargo.com/mobile/payments/digital-wallet-basics , the Specification is silent as to algorithm as to how this is performed. The applicant suggests that a person of ordinary skill in the art would understand that the wallet criteria is used to search the particular known types and that a standard file search may be accomplished via a search of metadata, etc. In response, the examiner respectfully disagrees. For example, the Specification does not even describe as to how the wallet container ascertains which one of the repositories of digital wallets that are available, e.g. app stores, for performing such search nor is there any description as to whether metadata on the digital wallets available on the repository contain a country and/or language for the digital wallet. 
The other independent claims, claims 11, 21, and 23, include significantly similar same deficiencies as claim 1, hence are also rejected.
The dependent claims are rejected as they depend on claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites “searching, by the wallet locator, an online repository of digital wallets and the computing device for at least one digital wallet file based on the received digital wallet criteria for inaccessible digital wallets that have not been configured into the wallet container; automatically identifying by the wallet locator, one or more inaccessible digital wallets for installation in the wallet container in response to the search; receiving a selection of the identified one or more inaccessible digital wallets for containerization, wherein the identification uses the wallet locator; installing the one or more selected inaccessible digital wallets into the wallet container, wherein installation moves the digital wallet into the wallet container, transforming the one or more inaccessible digital wallets into one or more accessible digital wallets that are accessible through the wallet container”. Here, the scope of the claim is unclear. 
Specifically, the at least one digital wallet file that is searched by the wallet locator is for inaccessible digital wallets that have not been configured into the wallet container. Here, the scope of the claim as “inaccessible” is a subjective term. For example, one of ordinary skill would appreciate that “inaccessible” is to describe that the digital wallets that is searched and identified are inaccessible to the wallet container. The claim, however, contradicts in that the wallet container installs the one or more selected inaccessible digital wallets. The claim also describes that these inaccessible wallets that have been installed are accessible in an online payment portal. 
The applicant is advised to remove the term “inaccessible” to remove any potential indefiniteness that may arise from claim interpretation on the subjective term, e.g. inaccessible to whom/what. 

Furthermore, the claim recites “searching, by the wallet locator, an online repository of digital wallets and the computing device for at least one digital wallet file based on the received digital wallet criteria for inaccessible digital wallets that have not been configured into the wallet container; automatically identifying by the wallet locator, one or more inaccessible digital wallets for installation in the wallet container in response to the search; receiving a selection of the identified one or more inaccessible digital wallets for containerization, wherein the identification uses the wallet locator; installing the one or more selected inaccessible digital wallets into the wallet container, wherein installation moves the digital wallet into the wallet container, transforming the one or more inaccessible digital wallets into one or more accessible digital wallets that are accessible through the wallet container”. Here, the scope of the claim is unclear as one of ordinary skill in the art would appreciate that at least one digital wallet file that is searched is the digital wallet itself, e.g. app (that app in online repository of digital wallets and the computing device is searched). The claim, however, subsequently recite “digital wallets” in that “digital wallets” is/are identified and a selected digital wallets are installed. The scope is unclear as it is unclear what the difference between the digital wallet files and the digital wallet are as the claim clearly attempts to differentiate between the two.

Furthermore, the claim recites that search is performed for at least one digital wallet file for inaccessible digital wallet by the wallet locator. The claim further recites identifying one or more digital wallets file based on the received digital wallet criteria for installation in the wallet container in response to the search. Here, the scope of the claim is unclear. Specifically, the searching step clearly suggests that inaccessible digital wallets have been searched. The claim, however, subsequently identifies that the one or more inaccessible digital wallets. In other words, the identifying step appears to be a duplicate step.

The other independent claims are rejected similarly as they are substantially similar.
In further reference to claim 9, the claim is rejected as the claim omits essential elements that is crux to the claimed invention, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: installing/containerizing/moving of the selected identified one or more inaccessible digital wallets by the wallet container or its components or the computing device for the transaction receiver for making the one or more inaccessible digital wallets into accessible digital wallets.
Furthermore, the recited functions are disjoined from one another, e.g. multiple digital wallets are recited in the clauses. These digital wallets are not tied to one another functionally.
The dependent claims are rejected as they depend on the claim(s) above.


Response to Arguments/Amendments
112 rejections 
The claims are rejected under both 112(a) and 112(b) for the reasons outlined above. For example, the claimed invention is directed to searching online repository and the computing device for at least one digital wallet file (e.g. app), in response to the search, identifying one or more inaccessible wallet (e.g. wallet that will be installed), receiving a selection of the identified one or more inaccessible wallet, and installing the one or more selected inaccessible digital wallets into the wallet container in order to utilize the installed wallet in the wallet container in an online transaction. The digital wallet is described as an app in the Specification (see background). The wallet container is also described as an app (e.g. MasterPass) in the Specification. The Specification does not sufficiently describe how an app that locally stored or stored in online repository is installed in other app in order to be utilized by the other app in online transaction. See MPEP 2161.01.  
The applicant suggests that a person of ordinary skill in the art would understand that the wallet criteria is used to search the particular known types and that a standard file search may be accomplished via a search of metadata, etc. In response, the examiner respectfully disagrees. For example, the Specification does not even describe as to how the wallet container ascertains which one of the repositories of digital wallets that are available, e.g. app stores, for performing such search nor is there any description as to whether metadata on the digital wallets available on the repository contain a country and/or language for the digital wallet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2014/0040126: discloses digital wallet management including locating of digital wallet application module on the Internet, downloading, and installing the wallet; 
US Patent Publication No. 2015/0332262 discloses a system comprising a mobile device including a master applet associated with a mobile application and a computer. The master applet is configured to determine available applications on a mobile device, display the available applications to a user, receive a selection of one of the available applications from the user, obtain encrypted credentials from the selected application, generate an encrypted payload including the encrypted credentials and transaction data, and send the encrypted payload to a computer;
US Patent Publication No. 20020179704 discloses a main digital wallet that is adapted to store and link multiple subordinate digital wallets, each subordinate digital wallets is a self-contained digital wallet, typically from a particular vendor and includes date that is different in at least some respects than the other subordinate digital wallets;
US Patent Publication No. 20130191227 discloses a method and system of network of digital wallets including providing of an acceptance mark and initiating of digital wallet transaction utilizing the acceptance mark;
US Patent No. 9734174 discloses object management application method and technique utilizing containers in associating specific offer to digital wallet container(s);
US Patent No. 5815657 discloses an interface that allows a user to set up multiple wallet folders storing various payment vehicles for use in e-commerce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/               Primary Examiner, Art Unit 3685